UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2261



CECIL ALAN HILL,

                                              Plaintiff - Appellant,

          versus


PITT-OHIO EXPRESS, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-00-1219)


Submitted:   March 14, 2002                 Decided:   March 21, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cecil Alan Hill, Appellant Pro Se. John R. Hoblitzell, KAY, CASTO
& CHANEY, Charleston, West Virginia; Sidney R. Steinberg, Ruth R.
Schwartz, POST & SCHELL, P.C., Philadelphia, Pennsylvania, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cecil Alan Hill appeals the district court’s order dismissing

his wrongful termination action.       We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court.      Hill v.

Pitt-Ohio Express, Inc., No. CA-00-1219 (S.D.W. Va. Sept. 20,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                              AFFIRMED




                                   2